     Case 6:21-cv-00948-ADA-JCM Document 1-4 Filed 09/13/21 Page 1 of 10




                            EXHIBIT D
                           6:21-CV-00948




DEFENDANT'S NOTICE OF REMOVAL                                          PAGE 9
         Case 6:21-cv-00948-ADA-JCM Document 1-4 Filed 09/13/21 Page 2 of Page
Envelope Details                                                          10 1 of 3


Print this page

Case # 21DCV326510 - Rosa Culp vs. Walmart Inc.(Starritt-
Burnett, Cari)
 Case Information
 Location                      Bell County - 169th District Court
 Date Filed                    9/3/2021 12:49 PM
 Case Number                   21DCV326510
 Case Description              Rosa Culp vs. Walmart Inc.
 Assigned to Judge             Starritt-Burnett, Cari
 Attorney                      Brett Payne
 Firm Name                     Walters, Balido & Crain, LLP
 Filed By                      Deborah Marra
 Filer Type                    Not Applicable
 Fees
 Convenience Fee               $0.00
 Total Court Case Fees         $0.00
 Total Court Party Fees        $0.00
 Total Court Filing Fees       $0.00
 Total Court Service Fees      $0.00
 Total Filing & Service Fees   $0.00
 Total Provider Service Fees   $0.00
 Total Provider Tax Fees       $0.00
 Total Taxes (for non-court
                               $0.00
 fees)
 Grand Total                   $0.00
 Payment
 Account Name                  AMEX-3018
 Transaction Amount            $41.16
 Transaction Response
 Transaction ID                83643503
 Order #                       056956056-0

 Answer/Response
 Filing Type                                      EFileAndServe
 Filing Code                                      Answer/Response
 Motion Code
 Filing Description                               Defendant's Original Answer
 Reference Number                                 1454-94420



https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=9b240f7d-cb29-4de9-91b3-... 9/13/2021
                                                                          10 2 of 3
         Case 6:21-cv-00948-ADA-JCM Document 1-4 Filed 09/13/21 Page 3 of Page
Envelope Details


 Comments
 Status                                           Under Review
 Fees
 Court Fee                                        $0.00
 Service Fee                                      $0.00

 Optional Services
 Jury Fee                                         $0.00
 Documents
 Lead Document                 DOA - Culp-WM.pdf                              [Original]


 eService Details
                                                                                  Date/Time
 Name/Email                    Firm              Service Method Status Served
                                                                                  Opened
 Tim Schurmann             Slocumb Law
                                                 EServe            Sent     Yes   Not Opened
 tschurmann@slocumblaw.com Firm
 Brett Hermes Payne                                                               9/7/2021 3:38
                                                 EServe            Sent     Yes
 PayneVFax@wbclawfirm.com                                                         PM
 Brett Hermes Payne                                                               9/7/2021 3:38
                                                 EServe            Sent     Yes
 PayneVFax@wbclawfirm.com                                                         PM
 Tim Schurmann             Slocumb Law
                                                 EServe            Sent     Yes   Not Opened
 tschurmann@slocumblaw.com Firm




 Request
 Filing Type                                      EFileAndServe
 Filing Code                                      Request
 Motion Code
 Filing Description                               Letter to the Clerk - Holiday Request
 Reference Number                                 1454-94420
 Comments
 Status                                           Under Review
 Fees
 Court Fee                                        $0.00
 Service Fee                                      $0.00
 Documents
 Lead Document                  Ltr to Clerk - Holiday Request - Culp.pdf             [Originall


https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid----9b240f7d-cb29-4de9-91b3-... 9/13/2021
         Case 6:21-cv-00948-ADA-JCM Document 1-4 Filed 09/13/21 Page 4 of Page
Envelope Details                                                          10 3 of 3




 eService Details
                                                                               Date/Time
 Name/Email                   Firm             Service Method Status Served
                                                                               Opened
 Tim Schurmann             Slocumb Law
                                               EServe           Sent    Yes    Not Opened
 tschurmann@slocumblaw.com Firm
 Brett Hermes Payne                                                            9/7/2021 3:38
                                               EServe           Sent    Yes
 PayneVFax@wbclawfirm.com                                                      PM
 Brett Hermes Payne                                                            9/7/2021 3:38
                                               EServe           Sent    Yes
 PayneVFax@wbclawfirm.com                                                      PM
 Tim Schurmann             Slocumb Law
                                               EServe           Sent    Yes    Not Opened
 tschurmann@slocumblaw.com Firm




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=9b240f7d-cb29-4de9-91b3-... 9/13/2021
      Case 6:21-cv-00948-ADA-JCM Document 1-4 Filed 09/13/21 Page 5 of 10




                                  CAUSE NO.21DCV326510

ROSA CULP,                                                   IN THE DISTRICT COURT
     Plaintiff,

vs.                                                          BELL COUNTY,TEXAS

WAL-MART,INC.,
    Defendant.                                               169TH JUDICIAL DISTRICT

                DEFENDANT WAL-MART,INC.'S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant Wal-Mart, Inc.("Defendant")files this Original Answer to Plaintiffs Original

Petition ("Petition"), and in support thereof, would respectfully show the Court the following:

                                      I. General Denial

       1.      Under Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies

each and every allegation made against Defendant in Plaintiffs Petition.

                                   II. Affirmative Defenses

       2.      Defendant asserts the doctrine of comparative causation, which may bar any

recovery by Plaintiff, or may in the alternative reduce the amount of recovery by Plaintiff based

on the Plaintiffs own percentage of fault.

       3.      Defendant asserts the affirmative defense of contributory negligence. The

negligence of Plaintiff caused or contributed to Plaintiffs injures so that the claims are barred or,

in the alternative, must be reduced in accordance with the relative degree of Plaintiffs own

negligence. Defendant requests the trier of fact to determine Plaintiffs liability and percentage of

responsibility pursuant to Texas Civil Practice & Remedies Code section 33.003.

       4.      Defendant is entitled to all caps and limitations on damages pursuant to the Texas

Civil Practice & Remedies Code.




                               DEFENDANT'S ANSWER TO PETITION
     Case 6:21-cv-00948-ADA-JCM Document 1-4 Filed 09/13/21 Page 6 of 10




        5.      Defendant is not responsible for any expenses or damages allegedly incurred by

Plaintiff due to Plaintiffs own acts, conduct, negligence and/or failure to exercise reasonable care

in mitigating Plaintiff's damages.

       6.       Plaintiff's own negligent acts were more than 50% of the proximate cause of

Plaintiff's injuries. Under Chapter 33 of the Texas Civil Practice and Remedies Code, Plaintiff is

not entitled to the relief requested in the Petition. To the extent that Plaintiff's proportionate

responsibility is less than 50%, Plaintiff's damages must be reduced by the percentage to which

Plaintiff is responsible for their injuries.

        7.      Defendant alleges that Plaintiffs injuries and/or damages were caused by an

intervening event for which Defendant has no liability.

        8.      To the extent that Plaintiff's medical expenses exceed the amount actually paid on

Plaintiff's behalfto Plaintiffs medical providers, Defendant asserts the statutory defense set forth

in Section 41.0105 of the Texas Civil Practice and Remedies Code. Thus, recovery of Plaintiff's

medical or health care expenses are limited to the amount actually paid or incurred by or on behalf

of Plaintiff.

        9.      To the extent that any health care provider has written off its charges for medical

care for Plaintiff and/or paid charges for medical care in connection with the injuries underlying

this suit, and in the unlikely event that Plaintiff obtains a final judgment against Defendant,

Defendant is entitled to a credit and/or offset for the total amount of such write-offs and/or

expenditures incurred and paid by others and accruing to Plaintiff pursuant to Texas Civil Practice

& Remedies Code Section 41.0105.

        10.     Defendant is entitled to a credit or offset equal to the amount of any and all sums

that the Plaintiff has received, or may hereinafter receive, by way of settlement with any person or




                                               2
                                 DEFENDANT'S ANSWER TO PETITION
     Case 6:21-cv-00948-ADA-JCM Document 1-4 Filed 09/13/21 Page 7 of 10




party. Alternatively, Defendant contends that it is entitled to a proportionate reduction of any

damages found against it based upon the percentage of negligence attributable to the settling

tortfeasor, cross claimant, designated third party, or other party to this case.

       1 1.    Plaintiff's claims for prejudgment interest are limited by the dates and amounts set

forth in Section 304.104 ofthe Texas Finance Code and Section 41.007 ofthe Texas Civil Practice

& Remedies Code.

       12.     Defendant alleges that the injuries and damages alleged by Plaintiff may be due to

Plaintiffs own negligence and recklessness in that Plaintiff's failure to exercise ordinary care

proximately caused, in whole or in part, the alleged injuries and damages complained of by

Plaintiff. Plaintiff's acts and omissions, whether taken together or separately, may be the sole

proximate cause, or a proximate cause of the injuries and damages Plaintiff has alleged in this

lawsuit. Any recovery by Plaintiff is therefore barred, or alternatively should be reduced in

accordance with the applicable law.

        13.    The injuries pled by Plaintiff may have been caused, in whole or in part, by

superseding and/or intervening causes, including preexisting conditions and/or injuries and

subsequently occurring injuries and/or conditions that were not Defendant's own creation.

        14.    Defendant states that the alleged occurrence, incident, event or accident underlying

this suit may have been caused by the negligence of a third party or parties over whom Defendant

had no control and said negligence was the proximate cause, or in the alternative, the sole

proximate cause of the occurrence, incident, event or accident underlying this suit and of the

alleged damages to Plaintiff.




                                              3
                                DEFENDANT'S ANSWER TO PETITION
        Case 6:21-cv-00948-ADA-JCM Document 1-4 Filed 09/13/21 Page 8 of 10




                                         III. Jury Demand

         15.      Defendant hereby exercises Defendant's rights to demand a trial by jury under Rule

216 ofthe Texas Rules of Civil Procedure on all issues triable by a jury.

                                            IV. Prayer

         FOR THESE REASONS, Defendant respectfully prays that the Court enter a judgment

that:

         1.       Dismisses all claims against Defendant and orders that Plaintiff takes nothing by

        reason ofPlaintiffs allegations against Defendant.

         2.       Orders that Defendant, recovers all costs incurred in defense of Plaintiff's claims,

        and that Defendant'sjudgment against Plaintiffinclude the following:

               a. Reasonable attorneys' fees;

               b. Costs of suit; and

               c. Such other and further relief, general and special, at law or in equity, to which

                  Defendant may be justly entitled.


                                                Respectfully s

                                                WAL                        CRAIN,L.L.P.

                                         BY:
                                                 RETT H.PAYNE - 00791417
                                                Great Hills Corporate Center
                                                9020 N. Capital of Texas Hwy
                                                Building I, Ste 170
                                                Austin, Texas 78759
                                                Tel: 512-472-9000
                                                Fax: 512-472-9002
                                                Email: paynevfax@wbclawfirm.com

                                                ATTORNEY FOR DEFENDANT
                                                WAL-MART,INC.




                                               4
                                 DEFENDANT'S ANSWER TO PETITION
      Case 6:21-cv-00948-ADA-JCM Document 1-4 Filed 09/13/21 Page 9 of 10




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was delivered via
[X]electronic service[]hand delivery[]facsimile transmission[]regular United States Mail
[]certified mail, return receipt requested, postage prepaid, as required by law, on the 3rd day of
September, 2021 to the following parties or attorneys of record:

Tim C. Schunnann
SLOCUMB LAW FIRM,PLLC
1910 Pacific Avenue, Suite 15700
Dallas, TX 75201
Phone: 469-270-8585
Fax: 888-853-2247
Email: tschurmann@slocumblaw.com




                                             5
                               DEFENDANT'S ANSWER TO PETITION
    Case 6:21-cv-00948-ADA-JCM Document 1-4 Filed 09/13/21 Page 10 of 10




                                                      WALTERS
                                                      BALIDO &
                                     WBC              CRAIN
                                                       ATTORNEYS AT LAW


                                   AUSTIN t DALLAS t DECATUR t HOUSTON


                                                                                          BRETT H.PAYNE
                                                                                                     Partner
                                                                                brett.payne@wbclawfirm.com
                                                                                      Service of Documents:
                                                                    PayneEDocsNotifications@wbclawfirm.com
                                                                                      Phone:(512)472-9000
                                                                                         Fax:(512)472-9002
                                            September 3, 2021


169th Judicial District Court
The Honorable Cari Starritt-Burnett
P.O. Box 324
1201 Huey Road
Belton, Texas 76513
Phone:(254)933-5265
Fax:(254)933-5933

       Re:      Cause No.: 21DCV326510; Rosa Culp v. Wal-Mart, Inc.
                Our File No.: 1454-94420

Dear Clerk:

        Please allow this letter to serve as a formal request regarding scheduling of trial in regard
to the above referenced matter. Defendant is a retail store. During the holiday season, between
November 15,2021 and January 10,2022,almost all store employees face rigorous work schedules
to meet customer demand. Historically, it has proven extremely difficult for them to appear for
jury trial as witnesses or store representatives. Accordingly,Defendant would request that no trials
be scheduled during that time period.

       Thank you for your courtesy and assistance wi               is quest.

                                                                yours,



                                                   BRETT H.PAYNE

BHP/dm
3655440
                                        WALTERS BALIDO & CRAIN L.L.P.
   GREAT HILLS CORPORATE CENTER 9020 NORTH CAPITAL OF TEXAS HIGHWAY BUILDING I, SUITE 170 AUSTIN, TEXAS 78759
                                  FAx: 512.472.9002 TELEPHONE: 512.472.9000
                                            www.wbclawfirm.com
